Motion to dispense with printing of Exhibit A in both actions granted on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 9, I960, with notice of argument for the September 1960 Term of this court, said appeal to be argued or submitted when reached, and on the further condition that the appellants file six copies of Exhibit A, in both actions, with this court on the Wednesday n.ext preceding the first day of said Term and serve one copy *914of said exhibits upon the attorney for the respondents. Concur —Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.